

115 S1920 IS: Federal Bird-Safe Buildings Act of 2017
U.S. Senate
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1920IN THE SENATE OF THE UNITED STATESOctober 4, 2017Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 40, United States Code, to direct the Administrator of General Services to
			 incorporate bird-safe building materials and design features into public
			 buildings, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Bird-Safe Buildings Act of 2017. 2.FindingsCongress finds that—
 (1)nearly 1/3 of the 800 bird species in the United States are endangered, threatened, or in significant decline;
 (2)in the United States alone, an estimated 1,000,000,000 birds die annually from striking buildings, bridges, and other manmade structures, with glass being one of the primary causes of the deaths;
 (3)birds have a significant impact on the United States economy, as evidenced by United States Fish and Wildlife Service estimates that the 47,000,000 birdwatchers in the United States contribute $40,000,000,000 annually to the economy of the United States; and
 (4)the General Services Administration is obligated, under Executive Order 13186 (16 U.S.C. 701 note; relating to responsibilities of Federal agencies to protect migratory birds), to support the conservation intent of the migratory bird conventions by integrating bird conservation principles, measures, and practices into agency activities and by avoiding or minimizing, to the extent practicable, adverse impacts on migratory bird resources when conducting agency actions.
			3.Use of bird-safe building materials and design features
 (a)In generalChapter 33 of title 40, United States Code, is amended— (1)by redesignating sections 3315, 3316, and 3317 as sections 3316, 3317, and 3318, respectively; and
 (2)by inserting after section 3314 the following:  3315.Use of bird-safe building materials and design features (a)Construction, alteration, and acquisition of public buildingsEach public building constructed, substantially altered (as determined by the Commissioner of Public Buildings), or acquired by the Administrator of General Services (referred to in this section as the Administrator) shall meet, to the maximum extent practicable, as determined by the Administrator, the following standards:
 (1)Not less than 90 percent of the exposed facade material from ground level to 40 feet— (A)shall not be composed of glass; or
 (B)shall be composed of glass employing— (i)elements that preclude bird collisions without completely obscuring vision, such as secondary facades, netting, screens, shutters, and exterior shades;
 (ii)ultraviolet (UV) patterned glass that contains UV-reflective or contrasting patterns that are visible to birds;
 (iii)patterns on glass designed in accordance with a rule (commonly referred to as the 2 x 4 rule) that restricts— (I)horizontal spaces to less than 2 inches high; and
 (II)vertical spaces to less than 4 inches wide; (iv)opaque, etched, stained, frosted, or translucent glass; or
 (v)any combination of the methods described in clauses (i) through (iv). (2)Not less than 60 percent of the exposed facade material above 40 feet shall meet the standard described in paragraph (1) (A) or (B).
 (3)There shall not be any transparent passageways or corners. (4)All glass adjacent to atria or courtyards containing water features, plants, and other materials attractive to birds shall meet the standard described in paragraph (1)(B).
 (5)Outside lighting shall be appropriately shielded and minimized. (b)MonitoringThe Administrator shall take such actions as may be necessary to ensure that actual bird mortality is monitored at each public building.
							(c)Existing buildings and lighting
 (1)In generalThe Administrator, where practicable, as determined by the Administrator, shall reduce exterior building and site lighting for each public building.
 (2)Use of automatic control technologiesIn carrying out paragraph (1), the Administrator shall make use of automatic control technologies, including timers, photo-sensors, and infrared and motion detectors.
 (d)Exempt buildingsThis section shall not apply to— (1)a historic building of national significance within the meaning of chapter 3201 of title 54;
 (2)the White House and grounds; (3)the Supreme Court building and grounds; or
 (4)the United States Capitol and related buildings and grounds.. (b)Clerical amendmentThe table of sections for chapter 33 of title 40, United States Code, is amended by striking the items relating to sections 3315, 3316, and 3317 and inserting the following:
				3315. Use of bird-safe building materials and design features.3316. Delegation.3317. Report to Congress.3318. Certain authority not affected..